DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1-3, 6, 9, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al. (US 2016/0092005, “Toyoshima”) in view of Lee et al. (US 2014/0238269, “Lee”). 
Regarding claims 1 and 2, Toyoshima teaches a display device having an optical stack or laminate including a window (e.g., Fig. 1, layer 62, [0069]), a polarizing layer (e.g., Fig. 1, layer 52, [0069]), and a touch sensor layer on or adjacent to the window ([0059], capacitive touch sensor layer).	Toyoshima fails to specifically teach that the optical stack structure has an amended toughness reading on that presently claimed. In the same field of endeavor of laminate films for use in display devices (e.g., [0010], [0027], [0182]), Lee teaches to provide optical films for use in display devices having a tensile strain of from 10 to 30% and a tensile stress of 94 to 110 MPa at fracture such that they would each have an amended toughness of greater than 400 MPa ([0157], [0161]). Lee teaches that these features are useful in providing a film having improved mechanical physical properties for use in display devices ([0157], [0010], [0027]). It therefore would have been obvious to have adjusted the strain and stress at failure properties of the each of the layers and therefore the laminate stack of Toyoshima to within the ranges described by Lee in order to provide a cover having improved mechanical physical properties for use in display devices ([0157], [0010], [0027]).
Regarding claim 3, Toyoshima teaches the inclusion of a resin substrate film (e.g., Fig. 1, layer 62, [0074], [0075]) and may include a hard coat layer over the substrate ([0069], Fig. 1, hard coat layer 63, 61).
Regarding claim 6, Toyoshima additionally teaches that the window may have a hardness of greater than HB, and thus greater than 3H ([0095]).
Regarding claim 9, Toyoshima additionally teaches that the polarizing layer may be a stretched film (e.g., [0151]) and may include a protective film on one side of the polarizer ([0151]).
Regarding claim 13, Toyoshima additionally teaches that an electrode layer may be included on a window or polarizing layer (e.g., Fig. 1, conductive electrode layers 70 and 50 attached to substrate 60, [0045], [0046]).
Regarding claim 14, Toyoshima additionally teaches that the electrode or conductive layer may have a resistivity of from 100 to 1000 ohms/square ([0067])
Regarding claims 18-20, Toyoshima teaches that the electrode layer may be on either side of the polarizer (see Fig. 1, 70, 50, polarizing plate 40, and see Fig. 2, [0045], [0046], and [0114] – [0120]) and that the device may comprise an image display panel (e.g., Figs 1, 2, layer 20, [0115], [0046]).

Claims 4, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Lee as applied to claim 1, above, and further in view of Tasaka et al. (US 2003/0020208, “Tasaka”).
Regarding claim 4, Toyoshima fails to specifically teach the amended toughness of the window.  In the same field of endeavor of substrate films for use in display devices (e.g., [0002], [0003]), Tasaka teaches a cellulose film having an amended toughness on the range of greater than 10,000 MPa% (see, e.g., [0353] – [0355], wherein the film may have a fracture point stress of up to 200 MPa and a elongation percentage of up to 60%, and thus have an amended toughness of greater than 12000 MPa%). It would have been obvious to have used, for example, the cellulose film of Tasaka for the window or as a protective layer for the polarizer in order to provide suitable protection to the polarizer and for its good and adjustable optical qualities that may improve the viewing angle of the polarizing plate (e.g., [0415]). 
Regarding claim 5, Toyoshima additionally teaches that the window may include ultraviolet absorbers designed to limit the transmission of UV light through the films ([0083]). Additionally, Tasaka teaches that the transmittance for an optical film in a display in the UV range of wavelength around 380 nm and having UV absorbers in the film should be less than 10% ([0342], [0255], [0251]).
Regarding claim 17, modified Toyoshima fails to specifically teach the transmittance of the various layers however Tasaka teaches that transmittance in the visible wavelengths should be optimized as high as possible, including to within the range of 85 to 100% in order to provide good light transmission in a display device ([0342]). It therefore would have been obvious to have adjusted the transmission of the layers to within this range in order to provide good light transmission in a display device ([0342] and see, e.g., [0512], [0513]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Lee as applied to claim 1, above, and further in view of Lee et al. (US 2017/0028677, “Lee”).
Regarding claim 7, Toyoshima fails to specifically teach the Martens hardness of the window or substrate layer. In the same field of endeavor of window films for use in display devices (e.g., [0005]), Lee teaches a window having a high Martens hardness of 150 to 300 N/mm in order to improve hardness and flexibility of the window film ([0036]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the Martens hardness of the window film to within this range in order to improve hardness and flexibility of the window film ([0036]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Lee as applied to claim 1, above, and further in view of Suzuki (US 2009/0081387, “Suzuki”).
Regarding claim 8, Toyoshima teaches that the window may have a contact with water angle of from about 10 to 50 degrees ([0098]). In the same field of endeavor of substrate films for use in display Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Lee as applied to claim 1, above, and further in view of Miyatake et al. (US 2007/0206282, “Miyatake”).
Regarding claims 10 and 11, while Toyoshima teaches the inclusion of a polarizer, Toyoshima fails to teach the polarization degree and transmittance of that polarizer. In the same field of endeavor of optical films for use in display devices (e.g., [0002]), Miyatake teaches a polarizing film having a polarization degree of greater than 95% (e.g., [0029]) and a light transmittance of greater than 43% (e.g., [0155], Table 1, [0156]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have substituted the polarizing film of Miyatake for that of Toyoshima for its excellent transmittance, polarization degree, and excellent visibility ([0016]).
Regarding claim 12, modified Toyoshima (Miyatake) teaches that the polarizer may be made of polyvinyl alcohol, as is typical in the art ([0051], [0006]) and that the thickness of the polarizer may be from 10 to 500 micrometers ([0088]). Such PVA type polarizers are described as being suitable in the present invention (see present specification at [0112] and Examples 1-5, describing common PVA type polarizers as suitable for use as a polarizer of the present invention and thus considered to have the presently claimed contractile force). It would therefore be expected that the film has a contractile force of less than 1.5 N and additionally that it would have been obvious to have suppressed the contractile force of the polarizer in order to reduce curling within the device itself. 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Lee as applied to claim 13, above, and further in view of Fujino et al. (US 2017/0045645, “Fujino”).
Regarding claims 15 and 16, Toyoshima fails to specifically teach the claimed surface roughness and refractive index values of the conductive film. In the same field of endeavor of conductive films for use in touch screen applications ([0002]), Fujino teaches that the surface roughness of a conductive layer may be less than 1.5 nm in order to keep the specific resistance of the layer low ([0060]). Fujino teaches that the refractive index of the conductive layer should be between 1.89 and 2.2 in order to provide a conductive film having good transparency ([0037]). It therefore would have been obvious to have adjusted the surface roughness and resistivity values of the conductive film of Toyoshima to within the ranges taught by Fujino in order to improve the resistance and transparency of the layer (Fujino, [0060], [0037]).

Response to Arguments
Applicant’s arguments filed 1/25/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-20 are rejected as described above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782